Concurring Opinion by
Me. Chief Justice Jones:
Whether the plaintiff, a nine-year-old boy at the time of his injury, was a trespasser while riding on the truck operated by his cousin, one Gaudio, on the way to a disabled automobile which Gaudio was under instructions from his employer to tow, is wholly irrelevant to the question whether the owner of the truck is liable for the injury to the boy suffered as a result of alleged negligence on the part of the truck driver while engaged in the performance of Ms employer’s business.
At the time the plaintiff was injured he was not riding on the truck. He had previously alighted therefrom and, like any curious spectator at the scene of an interesting physical operation, was standing on nearby ground, watching. He had been told by Gaudio to stand clear of the truck while the latter, by means of chains, would hook a crane apparatus, located on the *400back of tbe truck, to tbe front bumper of tbe disabled automobile in order to raise its front end for the purpose of towing it away, fastened to tbe back of tbe truck. After attaching tbe chains, Gaudio, having failed to notice that tbe boy bad placed Ms right band on tbe crane’s cable, threw tbe lever which started tbe mechanism in operation. Tbe boy screamed but, before Gaudio could reverse tbe mechanical motion, tbe boy’s thumb bad been torn from bis band.
From tbe evidence adduced in tbe plaintiffs’ case tbe jury would have been justified in finding that tbe crane and cable mechanism used to lift tbe disabled automobile was a dangerous instrumentality, that it was reasonably foreseeable that it would so arouse tbe interest and curiosity of a nine-year-old boy that be might disobey instructions to stand clear, that Gaudio bad a duty to look before starting tbe machine in operation to see that tbe boy was in a safe position, that Gaudio’s failure so to do rendered him guilty of negligence and that because Gaudio was acting in tbe course of bis employment bis employer was liable for tbe minor’s injury on tbe principle of respondeat superior. It was error, therefore, for tbe trial judge to nonsuit tbe plaintiffs.
Mr. Justice Bok joins in this concurring opinion.